Citation Nr: 0815281	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of major depression claimed as a symptom of 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection major depression/post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to March 1968.  The veteran also served in the 
Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2008, the veteran presented testimony during a 
travel board hearing before undersigned Veterans Law Judge.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issue on appeal was obtained.

2.  In an April 1997 rating decision the RO denied 
entitlement to service connection for depression and PTSD; 
that determination has become final.

3.  Evidence received since the April 1997 rating decision is 
neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for major 
depression as a symptom of PTSD.

4.  The evidence of record demonstrates the veteran's major 
depression /PTSD is not a result of any established event, 
injury, or disease during active service.

CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for major depression/PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Major depression/PTSD was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter 
given to the appellant before his personal hearing in 
March 2008 that fully addressed all four notice elements.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.  Although the notice letter was not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
After discussing the letter with his accredited 
representative, the veteran indicated that he had no further 
information to submit, and he waived the one-year 
consideration period.  The appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, and 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in March 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  As the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for a back disorder, further discussion of Kent is 
unnecessary.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2008 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence

In an April 1997 rating decision the RO denied entitlement to 
service connection for PTSD and major depression.  It was 
noted, in essence, that the veteran did not have a confirmed 
diagnosis of PTSD, and there was no evidence that the 
veteran's current depression was linked to his active 
service.  The veteran did not appeal the RO's decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.104 (2007).

The evidence received since the April 1997 rating decision 
includes additional statements from the veteran, a transcript 
of a personal hearing before the undersigned acting Veterans 
Law Judge, a lay statement, private treatment records which 
include a diagnosis of PTSD, and VA medical records.  This 
evidence is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the claim must be reopened and re-adjudicated on 
the merits.

Law and Regulations-Service Connection Claim

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Factual Background and Analysis

In this case, the veteran's August 1963 entrance physical for 
the Naval Reserves indicates that he had a normal psychiatric 
evaluation.  An August 1964 physical examination report for 
an application for admission to the U.S. Naval Academy noted 
no psychiatric abnormalities.  His April 1965 entrance 
physical for active duty also shows a normal psychiatric 
evaluation.  A treatment record from December 1967 states 
that the veteran had a four-month history of a personality 
change with an inability to do his work, irritability, and a 
memory change.  The examiner provided a diagnosis of passive-
aggressive personality.  He was admitted to a naval hospital 
in December 1967.  The report of a medical board revealed 
that the veteran grew up in a home where his father was a 
strict disciplinarian, drank heavily, and was prone to 
beating the veteran mercilessly.  His mother was described as 
nervous, high strung and easily upset.  The veteran related 
that throughout his life he was troubled by fits of violent 
temper, frequent nightmares, strong fears and apprehensions 
of being reprimanded, terrible headaches, trouble sleeping 
and loneliness.  He dropped out of junior college because he 
could not handle the workload, and described a failed 
marriage that ended about 5 months before the 
hospitalization.  At the conclusion of the medical board, a 
conference of staff psychiatrists determined in February 1968 
that the proper diagnosis for the veteran was passive 
aggressive personality.  A service medical board determined 
that the veteran suffered from an inherent pre-existing 
personality disorder that was not a result of an incident of 
service or was aggravated thereby.  The veteran received a 
medical discharge.

After leaving active duty, the veteran filed a claim for VA 
benefits.  In an August 1968 rating decision, the RO denied 
service connection for a psychiatric condition.  The RO found 
that the veteran had a passive aggressive personality which 
was a constitutional or developmental abnormality which was 
not considered a disability under the law.

A private treatment record from September 1991 indicates that 
the veteran experienced anxiety.  An additional private note 
from June 1995 states that his depression was better.

VA outpatient records from September 1994 through 
November 2002 reveal ongoing treatment for depression and 
PTSD.  The veteran received group therapy for PTSD through 
the VA, and he had been hospitalized several times.

The veteran stated in September 1996 that he served under 
wartime conditions for 48 days while on active duty during 
the Arab/Israeli War of 1967.  He said he experienced the 
terror of close proximity to military combat operations.  
Since his discharge, he had been unable to hold any job long 
enough to realize career success, and he did not seek 
professional treatment for many years.  He indicated that he 
had lousy interpersonal relationships with family and 
acquaintances.  He also reported that a severe injury had 
deepened his feelings of worthlessness, and he previously had 
attempted suicide.

During a VA fee-basis examination in February 1997, the 
veteran stated that his depression began in 1967.  He stated 
that while serving as an electronic technician, his ship had 
been shadowing a Russian guided missile frigate when the 
U.S.S. Liberty came under attack.  He stated that he 
overheard combat communications that the United States had 
launched aircraft carrying thermonuclear weapons.  
Eventually, the aircraft were recalled.  He said that he 
never got over the fear that a nuclear war had been launched.  
He stated that his life growing up was very difficult.  He 
said that his mother was an alcoholic who mentally abused his 
father to the point where his father would beat on the 
veteran.  He also said that his father was often drunk when 
he beat on the veteran.  He recounted that for a period of 25 
years, the longest he had been sober without being 
hospitalized was 16 hours.  He also indicated that he had 
been hospitalized in 1991 after a suicide attempt.

On objective examination, the examiner noted that the 
veteran's reports of his difficulties in the service differed 
significantly from the information contained in his military 
file.  It was noted that at the time of his hospital 
admission while on active duty, the veteran described himself 
as being a nervous, irritable person most of his life.  He 
described his anxiety as increasing following the divorce 
from his wife while on active duty.  It was observed that the 
veteran's difficulties after leaving the Navy coincided with 
the onset of significant alcohol abuse.  The examiner stated 
that it was impossible to tell if the drinking caused the 
depression or whether the depression caused the drinking.  It 
was noted that while it was understandable that the veteran 
would have become anxious during the 1967 conflict, it was 
not clear how he would have had information in his job that 
an Air Force plane was carrying nuclear weapons towards 
Cairo, as it did not appear that he was in a "need to know" 
situation.

The examiner further commented that it was striking that 
there was no mention in the service hospital notes about the 
veteran being terrified of a nuclear war or any discussion of 
the events that took place during the Israeli-Arab war.  The 
examiner opined that it was inconceivable that the veteran 
would speak as intimately of his feelings of inadequacy in 
sexual identity without describing the level of anxiety and 
fear he allegedly experienced on board the ship.

The examiner opined that the veteran's most prominent 
difficulty since being discharged from the service has been 
chronic alcoholism, and his level of substance abuse would be 
expected to contribute to if not be the ideological cause for 
an affective illness such as depression.  It was noted that 
the veteran had major depression, not service connected.

A VA treatment note from May 2000 indicates that the 
veteran's house was flooded three months previously.  The 
veteran was having difficulty coping with the loss.  The VA 
examiner provided a diagnosis of PTSD, chronic.  An 
additional treatment note from the same examiner from 
March 2001 states that the veteran was highly stressed by the 
flooding to his home.  A diagnosis of PTSD was listed.  The 
examiner referred the veteran for additional examination, and 
the new examiner opined that the available evidence based on 
testing and interview information supported a diagnosis of 
PTSD and major depression, although verification of stressors 
was needed for formal diagnostic purposes.

The veteran stated in April 2001 that while on active duty, 
he worked with monitoring instruments in a flight control 
station.  He recounted an experience where an aircraft tipped 
over and a large piece of rotor blade flew towards him.  He 
said he dodged the blade by ducking behind the armor plate of 
the control station.  As a second stressor, he said that he 
was standing at the bull nose of his ship while intercepting 
a Soviet vessel.  He said that his ship missed the Soviet 
vessel by only a few feet.  As a third stressor, the veteran 
stated that during a training operation in Key West, he 
nearly slit the throat of a naval officer because he thought 
the officer was a saboteur.

On VA examination in October 2001, the veteran recounted his 
stressors of nearly being hit by a helicopter blade, watching 
the Israelis attack the U.S.S. Liberty, the launching of 
nuclear sorties, seeing bodies at a later date, nearly 
colliding with a Soviet trawler, and nearly killing a man 
during a sabotage alert.  The examiner noted that all of the 
stressors were scary, but the only stressor that would meet 
the DSM-IV criteria for a stressor would be the incident with 
the helicopter blade.  It was noted that the veteran did not 
outline any symptoms associated with PTSD, although it was 
clear that he had a major depressive disorder.  The examiner 
opined that the depressive disorder was related to the 
veteran's physical injuries, a house fire, a past flood, and 
a history of physical assault as a child.  After reviewing 
the claims file, interviewing the veteran, and performing 
tests, the examiner opined that the veteran had major 
depressive disorder that was not service connected.  He 
specified that he did not find sufficient evidence to justify 
a diagnosis of PTSD.  He noted that the symptoms that the 
veteran reported were clearly much more representative of 
depression, and he opined that when one looked at the 
veteran's entire history and not simply one experience that 
occurred to him in an isolated time many years ago, the 
presenting picture was less of PTSD and more so of other 
psychiatric disorders.

On private psychological examination in May 2002, the veteran 
recounted the stressors of hearing a miscommunication that 
suggested nuclear war and nearly being hit by a helicopter 
blade.  The veteran recited his medical and military history 
for the examiner.  The examiner provided a diagnosis of PTSD, 
chronic and delayed onset with major depressive disorder.

The veteran submitted a statement in March 2003 in which he 
said that when he left his ship during active duty to seek 
psychological treatment, an officer told him that he could 
not discuss the facts about the "Liberty Incident" because 
it was classified.  The veteran said that if he did talk 
about the "Liberty Incident," he could have been court 
martialed or sent to prison.  He said that when he talked 
about his troubles with his ex-wife to the service doctor, he 
was using her as an excuse as he was really troubled about 
what had happened to the U.S.S. Liberty.  He felt that the 
service medical board coerced and intimidated him into 
accepting a discharge.

The RO requested that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) perform a search of the 
1967 command history and deck logs for the U.S.S. Basilone.  
In March 2004, USASCRUR responded that the U.S.S. Liberty was 
attacked by Israeli torpedo boats and aircraft on June 8, 
1967.  There was no entry in the deck logs of the Basilone 
indicating that it assisted the Liberty or was near the 
Liberty before, during, or after the attack.  Additionally, a 
review of the command history for the Liberty for that period 
did not identify the Basilone as coming to its aid.  A review 
of the deck logs for June, July, and August 1967 did not 
reveal any helicopter mishaps on board the Basilone.  There 
was a log entry on June 22, 1967 that cited the loss of an 
unmanned aircraft while at sea.  The log stated that it 
dropped into the ocean and was not recovered.

The veteran submitted a statement received by the RO in 
May 2004 which recounted an experience where his ship's crew 
were instructed to man their battle stations.  He reported 
that he was the only person who reported, and he was 
stressed.  He repeated his experience of nearly colliding 
with a Soviet trawler.  On two occasions, he said that his 
ship received incoming shore artillery fire.  He reported 
being told that he was to lead a squad of sailors into Beirut 
to rescue a group of U.S. civilians.  He mentioned that 
during one of his flight operations, an unmanned aircraft 
went out of control and crashed into the ocean.  On a 
separate occasion, he said he was nearly hit by a rotor blade 
after an aircraft crash.  He remembered dropping practice 
depth charges on Soviet submarines and thinking it could be 
considered an act of war.  He repeated having overheard 
combat communications that the Untied States had launched 
aircraft carrying thermonuclear weapons.  He had been upset 
when his Captain had to be airlifted off of the ship because 
he had a heart attack.  He was denied emergency leave after 
getting a letter saying that his wife was divorcing him 
because of "mental cruelty."  Once, after being put on 
medical bed rest, he refused an illegal order to be put on 
duty and was threatened by an officer.  He said that when he 
was discharged he was offered a disability pension, but he 
refused it.  He also said that an officer told him that if he 
ever told anybody about the Liberty incident he would be 
prosecuted under the Official Secrets Act and spend the rest 
of his life in jail.

A statement from C.S. received in May 2004 indicates that 
that the U.S.S. Basilone never encountered the U.S.S. Liberty 
at sea.  He said that only a few sailors saw the Liberty 
while in dock at Malta, and they only saw the ship from a 
distance.  He stated that it was entirely possible that they 
had removed a hull plate to get into the bowels of the ship.

In his VA form 9 submitted in May 2004, the veteran recounted 
the Basilone being shadowed by a Soviet guided missile 
carrier.  He said that the Basilone was placed on general 
quarters, and their guns were loaded.

In August and September 2005, the veteran received VA 
examinations from two different licensed clinical 
psychologists.  The examiners performed their examinations 
independently and then discussed their findings.  They agreed 
that there was a lack of support for a diagnosis of military 
related PTSD in the veteran.

D.E.S., Ph.D., Licensed Clinical Psychologist, reported that 
the test results suggested over reporting of symptoms and did 
not support a diagnosis of PTSD.  He said that the test 
results alone suggested malingering or at least extreme over 
reporting of symptoms.  He opined that the principal 
diagnosis was personality disorder not otherwise specified 
with passive-aggressive and paranoid features.  He also noted 
recurrent major depressive disorder.  It was also noted that 
there was no evidence to support that the veteran experienced 
anything that should be labeled trauma exposure; the events 
that the veteran described from the Navy were routine 
stressors that were likely misinterpreted and exaggerated by 
the veteran.  It was specified that the veteran's manifested 
depression was not considered to be service connected.

T.B., Ph.D., Licensed Psychologist observed and commented on 
the complete medical and military history available in the 
claims file.  He noted that there was enough variation in the 
veteran's report of military stressors over time to raise 
suspicion about the veteran's credibility.  It was observed 
that the one military stressor that seemed closest to meeting 
the DSM-IV criteria was the experience of the blade of the 
drone helicopter passing near the veteran's head.  The 
examiner noted that the records from the Naval hospital did 
not contain any description of the later reported traumatic 
events related to the veteran's service aboard the U.S.S. 
Basilone.  It was noted that the veteran appeared to have 
started to conceal his childhood trauma and emphasized 
military stressors.  The examiner stated that when the 
veteran was diagnosed with PTSD previously, it was done 
within the context of treatment, which did not afford the 
time needed to review all pertinent material.  The examiner 
opined that it was very unlikely that the veteran had 
military-related PTSD.

During his March 2008 personal hearing before the undersigned 
Veterans Law Judge, the veteran stated that while on active 
duty, he worked with radios.  His accredited representative 
said that the exploding helicopter stressor had been verified 
and the veteran had a confirmed diagnosis of PTSD.  It was 
also suggested that the veteran was in a combat-type 
environment aboard the Basilone.  The veteran stated that 
while the U.S.S. Liberty was dry-docked in Malta, he put on a 
white hat, hard hat, and a clipboard in order to pass 
security and observe the damage to the ship.  He said that 
human and decaying body parts were still being flushed out of 
the ship.  He could not recall if that was before or after 
the exploding drone incident.

Based on the evidence of record, the Board finds that the 
veteran's claimed major depression as a symptom of PTSD is 
not a result of any established event, injury, or disease 
during active service.  In this matter, the Board finds the 
opinions of the February 1997, October 2001, August 2005, and 
September 2005 VA examiners persuasive.  Each of the 
examiners thoroughly reviewed the claims file.  In 
particular, the September 2005 examiner commented on the 
different medical opinions and diagnoses that had been given 
to the veteran.  Each examiner interviewed the veteran and 
commented on his medical and military history.  Each of these 
examiners also found that the veteran did not have military-
related PTSD.  All four examiners gave adequate reasons and 
bases for their opinions.

The Board finds the May 2002 private psychology report less 
persuasive.  It appears that the examiner obtained his 
account of the veteran's military and medical history from 
the veteran.  In the report, the examiner never referred to 
the claims file but frequently said "the client reported."  
Additionally, the veteran stated in his March 2008 personal 
hearing that the private psychologist did not have access to 
all of his records.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.).  The Board 
notes that it is not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), see also 
Owens v. Brown, 7 Vet. App. 429 (1995).  As the May 2002 
private psychologist provided his opinion based on the 
veteran's recounting of his history and did not have the 
benefit of a review of the entire claims file, the Board 
finds his opinion less persuasive than the February 1997, 
October 2001, August 2005, and September 2005 VA exam 
reports.

The Board observes that the VA outpatient records do refer to 
a diagnosis of PTSD.  However, the basis of that diagnosis; 
i.e., military stressors vs. civilian stressors was not 
discussed.  Unfortunately, none of the outpatient records 
that contain a diagnosis of PTSD give a thorough discussion 
of the veteran's symptoms or history.  The September 2005 VA 
examiner stated that when the veteran was diagnosed with PTSD 
previously, it was done within the context of treatment, 
which did not afford the time needed to review all pertinent 
material.  The Board finds the September 2005 VA examiner's 
opinion persuasive than the VA outpatient records as the 
examiner thoroughly examined and commented on the material in 
the veteran's claims file.

Concerning the veteran's claimed stressors, the evidence does 
not establish that the veteran engaged in combat.  Service 
records indicate that the veteran's Military Occupational 
Specialty was electronics technician.  There is no showing in 
the record that the veteran received any combat medals.  
Service records also indicate that the veteran attended 
military schools and served aboard the U.S.S. Basilone.  None 
of the military evidence of record indicates that the veteran 
engaged in combat.  Therefore, the presence of an in-service 
stressor cannot be established by the veteran's lay testimony 
alone.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

The Board observes that none of the veteran's claimed 
stressors have any verification beyond the veteran's own 
assertions.  A search of the ship logs of the U.S.S. Liberty 
and the U.S.S. Basilone revealed that that the Basilone was 
not near the Liberty before, during, or after the June 1967 
attack on the Liberty.  The command history for the Liberty 
does not identify the Basilone as coming to their aid.  
Although the lay statement from C.S. indicated that the 
Basilone docked next to the Liberty in Malta, C.S. stated 
that none of the crew of the Basilone went aboard the 
Liberty, and only a few of the crew observed the Liberty from 
a distance.  That statement contradicted the veteran's 
assertions in his personal hearing that he went aboard the 
Liberty and observed decaying bodies.

The September 2005 and October 2001 VA examiners said that 
the only reported stressor that might meet the DSM-IV 
criteria for a PTSD stressor was the report of the drone 
explosion on deck with the rotor blade nearly hitting the 
veteran.  Unfortunately, a review of the deck logs for the 
U.S.S. Basilone for the summer of 1967 failed to reveal any 
helicopter mishaps aboard the Basilone.  There was a log 
entry on June 22, 1967 that cited the loss of an unmanned 
aircraft while at sea.  The log stated that it dropped into 
the ocean and was not recovered.  Thus, none of the veteran's 
reported stressors has been verified through sources other 
than the veteran.

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395- 396 (1996).  Without independent verification 
of the presence of an in-service stressor, service connection 
for PTSD cannot be granted.

As noted previously, entitlement to service connection for 
PTSD is based on three criteria, first of which is the 
presence of medical evidence diagnosing the condition.  38 
C.F.R. § 3.304(f).  Although the file does contain evidence 
of a diagnosis of PTSD, as discussed previously, the Board 
has found the opinions of the February 1997, October 2001, 
August 2005, and September 2005 VA examiners persuasive that 
the veteran does not have military-based PTSD.  The second 
criterion is the presence of a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f).  There is no medical 
evidence of record which provides this necessary link.  The 
third criterion requires credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  Unfortunately, the evidence of record does not 
contain the necessary credible supporting evidence.  As none 
of the three criteria are met, service connection for PTSD 
cannot be granted.

Finally, while the veteran contends that he has PTSD as a 
result of a verified in-service stressor, the Board notes 
that the veteran is not competent to render an opinion as to 
a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the preponderance of the evidence establishes 
that the veteran does not have PTSD as a result of a verified 
in-service stressor, there is no reasonable doubt to be 
resolved in the veteran's favor and the claim must be denied.




ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for major depression/ 
PTSD is reopened.

Entitlement to service connection major depression/post-
traumatic stress disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


